DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) in further view of Yasutaka et al. (Translation of JP2014137177A), hereinafter referred to as Covington and Yasutaka.
Regarding Claim 10, Covington discloses a heat exchanger comprising: 
heat transfer units (shown in figure 5) that are configured to exchange heat between a refrigerant (“a liquid or two phase refrigerant” ¶ [21]) and an airflow (30) and each comprise heat transfer channel portions (22) and auxiliary heat transfer portions (24), wherein the heat transfer channel portions and the auxiliary heat transfer portions extend in a first direction (shown in figure 10, being the direction between the top (42) and bottom (42) headers) and are disposed in a second direction (shown in figure 5, being the direction parallel with the extension of the webs (24)) that intersects with or is perpendicular to the first direction (shown in figures 5 and 10), 
the heat transfer units are disposed in a third direction (shown in figure 7 for example, being the direction along which the tubes (22) are attached to the headers (42) that is parallel with the extension of the headers (42)) that is different from both of the first direction and the second direction (shown in figures 5, 7 and 10),
the heat transfer units each have an airflow-upstream region and an airflow- downstream region in the second direction (shown in figures 7 and 10, wherein air flow is capable of flowing between the fins of the heat exchanger), and 
the airflow-upstream region is disposed on an upstream side of the airflow compared with the airflow-downstream region (shown in figure 10, wherein an upstream and downstream region are shown);
an upper header connected to the heat transfer units from above in the first direction (42, shown in figure 10); and 
a lower header connected to the heat transfer units from below in the first direction (42, shown in figure 10), wherein
the airflow-upstream region and the airflow-downstream region are separated by a partition disposed inside of at least one of the upper header or the lower header (shown in figure 10, wherein the header compartments are separated by a longitudinally placed partition), and
the heat exchanger is capable of being used as an evaporator and causing the refrigerant to flow through a heat transfer channel portion disposed in the airflow-upstream region, and then causing the refrigerant to flow out to the heat transfer channel portion disposed in the airflow-downstream region (the heat exchanger of Covington is capable of being used as an evaporator and sequentially transferring working fluid to an airflow upstream region and then an airflow downstream region, shown in figure 10).
Covington fails to disclose a number of the heat transfer channel portions in the airflow-downstream region is larger than a number of the heat transfer channel portions in the airflow-upstream region.
Yasutaka, also drawn to a heat exchanger having a partition in a header with heat exchange channels attached to said header, teaches a number of heat transfer channel portions in the airflow-downstream region (36) is larger (shown in figure 10) than a number of heat transfer channel portions in the airflow-upstream region (35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Covington with a number of heat transfer channel portions in the airflow-downstream region is larger than a number of heat transfer channel portions in the airflow-upstream region, as taught by Yasutaka, the motivation being to reduce pressure drop within the heat exchanger by reducing the gradient in flow velocity between the heat exchange sections.     
A modified Covington further teaches a number of the auxiliary heat transfer portions (24, as previously disclosed in Covington) in the airflow-downstream region is larger (previously taught by Yasutaka above) than a number of the auxiliary heat transfer portions (24, as previously disclosed in Covington) in the airflow-upstream region. Yasutaka previously teaches that it is old and well known for variably sized heat exchange portions to be situated upstream and downstream relative to a fluid flow. Covington, which includes the heat transfer channel portions (22) and auxiliary heat transfer portions (24), as modified by Yasutaka to include a larger amount of heat transfer channel portions in the downstream portion, also includes a larger amount of auxiliary heat transfer portions (24) in the downstream portion as the tube/fin structure of Covington remains unchanged.
Regarding limitations “the heat exchanger is capable of being used as an evaporator and causing the refrigerant to flow through a heat transfer channel portion disposed in the airflow-upstream region, and then causing the refrigerant to flow out to the heat transfer channel portion disposed in the airflow-downstream region” recited in Claim 10, which are directed to a use of the heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 18, Covington further discloses an air conditioner (see ¶ [2]) comprising the heat exchanger according to claim 10 (see the rejection of Claim 10).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) in view of Yasutaka et al. (Translation of JP2014137177A) as applied in Claims 10 and 18 above in further view of Katoh (US PG Pub. 20140318170), hereinafter referred to as Katoh.
Regarding Claim 12, although Covington discloses the heat exchanger causes the refrigerant to flow from the heat transfer channel portion disposed in the airflow-upstream region into the heat transfer channel portion disposed in the airflow-downstream region (shown in figure 10, wherein air flow is capable of flowing between the fins of the heat exchanger and the refrigerant path travels from header portion to header portion), Covington fails to disclose an expansion valve that decompresses the refrigerant, wherein the expansion valve is situated between the heat transfer channel portion disposed in the airflow-upstream region and the heat transfer channel portion disposed in the airflow-downstream region.
Katoh, also drawn to a heat exchanger for refrigerant, teaches an expansion valve (213) that decompresses the refrigerant, wherein the expansion valve is situated between two header portions (shown in figure 34, wherein the refrigerant flows through the first heat exchange section containing a first and second header, through the expansion valve and then through the second heat exchange section containing a third and fourth header). It is noted that Covington discloses the heat transfer channel portions being situated in an airflow-upstream region and an airflow-downstream region that are joined to one another by a header portion. Katoh teaches that it is old and well known to place an expansion valve between header portions and states, “The expansion valve 213 is controlled to the small opening degree that functions as the aperture in the heating operation, and controlled to the large opening degree in the cooling operation”, ¶ [175] and “The temperature of the intermediate-pressure refrigerant is higher than the temperature of the low-pressure refrigerant decompressed by the expansion valve 213...Hence, the exterior heat exchanger 16 can be heated by the intermediate-pressure refrigerant. Even in this configuration, the heat for improving the frosting resistant performance can be supplied by only the refrigerant circuit 10 without depending on the external heat source HS”, ¶ [199]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Covington with an expansion valve that decompresses the refrigerant, wherein the expansion valve is situated between the heat transfer channel portion disposed in the airflow-upstream region and the heat transfer channel portion disposed in the airflow-downstream region, as taught by Katoh, the motivation being to regulate heating of the heat exchanger with an expansion valve in order to mitigate frosting of said heat exchanger and to provide heating to the heat exchanger without an external heating component.     

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) in view of Yasutaka et al. (Translation of JP2014137177A) as applied in Claims 10 and 18 above in further view of Sanden (Translation of EP0683372A1) hereinafter referred to as Sanden.
Regarding Claim 15, although Covington discloses each of the heat transfer units comprises eight or more heat transfer channel portions (shown in figure 5), Covington fails to explicitly disclose at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region.
Sanden, also drawn to a heat exchanger having finned tubes, teaches at least two or more of the heat transfer channel portions (25) are disposed in the airflow- upstream region (shown in figure 3).
Regarding Claim 15, a modified Covington teaches the limitations of Claim 15. However, Covington fails to disclose at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region. Sanden does, however, teach that at least two or more of the heat transfer channel portions are disposed in the airflow- upstream region, wherein numerous heat transfer channel portions are present in order to transfer a first working fluid to and from the headers for heat exchange with a second working fluid. Therefore, the number of heat transfer channel portions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased number of heat transfer channel portions in any one region, the heat exchanger width may be extended, the surface area attributed to heat exchange is increased thereby increasing the overall heat exchange, while the resources required and the fabrication time also increase, other parameters remaining consistent. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has heat transfer channel portions attaching to the headers, was disclosed in the prior art by Covington, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plenum disclosed by Covington with having at least two or more of the heat transfer channel portions. See MPEP 2144.05 II.
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub. 2014/0231056) in view of Yasutaka et al. (Translation of JP2014137177A) as applied in Claims 10 and 18 above in further view of JP’493 (Translation of JPS59153493U) hereinafter referred to as JP’493.
Regarding Claim 16, Covington fails to disclose when viewed from the first direction, a heat insulator is applied to an end portion of each of the heat transfer units in the second direction.
JP’493, also drawn to a fin tube heat exchanger, teaches when viewed from a first direction, a heat insulator (2) is applied to an end portion of each of the heat transfer units in a second direction (shown in figure 2, wherein the insulative coating (2) is applied on the fin edge portions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Covington with a heat insulator is applied to an end portion of each of the heat transfer units in the second direction, as taught by JP’493, the motivation being to negate freezing of the fins along the airflow inlet that would choke the passage of the working fluid and decrease heat exchange efficiency.         
Regarding Claim 17, Covington further discloses in each of the heat transfer units, one of the auxiliary heat transfer portions is at an end of the respective heat transfer units in the second direction when viewed from the first direction (shown in figure 4 and figure 10), and the one of the auxiliary heat transfer portions in each of the heat transfer units has a closed shape (shown in figure 4 and figure 10).

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    288
    300
    media_image1.png
    Greyscale

Yasutaka Figure 10
On Page 11 of the Arguments, the Applicant states, “Yasutaka describes a construction of outdoor heat exchanger 23 in which refrigerant flows between header tubes 60, 70 through flat tubes 31 that are connected to fins 40, as shown in FIGs. 3 and 4 reproduced below. See Yasutaka, paras. [0042], [0046], and [0047]. Applicant respectfully asserts that Yasutaka's outdoor heat exchanger is a fin-and-tube type heat exchanger and would not have been considered by a POSITA to arrive at the precise combination of above limitations (i)-(vi) of amended independent claim 10.” The Examiner respectfully disagrees. As shown in figure 10 of Yasutaka, there are separate and distinct upstream and downstream heat exchange portions that contain different numbers of heat exchange channels and fins. One of ordinary skill in the art having read Yasutaka would realize that having a separate number of heat exchanging portions in a downstream and upstream section of a flow path is known for reducing pressure drop within the heat exchanger and reducing the gradient in flow velocity between the heat exchange sections. The aforementioned benefits are directly applicable to the heat exchanger of Covington.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763